The record here discloses that the citizens of Sumter County and adjoining counties desired to erect or construct and did locate at the town of Bushnell a State Marketing Bureau and a cold storage and precooling plant to be used by the farmers of Sumter and surrounding counties for the sale and disposition of all farm products and live stock. The method of financing the costs thereof as adopted was: the State of Florida contributed toward the cost thereof the sum of $20,713.30; the Federal Government, through the Works Progress Administration the sum of $47,433.52; the County Commissioners of Sumter County obligated itself to pay on the cost of construction of said plants the sum of $5,000.00; while public spirited citizens of Sumter and adjoining counties paid the sum of $2,500.00.
The contract was let for the erection or construction of the plants and considerable progress made thereon, when the suit at bar was filed to restrain the Board of County Commissioners from issuing its warrant therefor in the sum of $1,500.00. The county had previously paid the sum of $1,800.00, on its commitment. The lower court restrained the payment of the sum of $1,500, but at a subsequent date dissolved the restraining order, and on final hearing dismissed the suit as brought by two taxpayers of Sumter County, Florida. An appeal has been perfected to *Page 480 
this Court and the question for decision here is whether or not the $1,500.00 about to be paid by the Board of County Commissioners of Sumter County toward the costs and expenses of the construction and erection of the plants located at Bushnell to be used by the farmers and stock growers of Sumter and adjoining counties is for a county purpose within the meaning of the law.
It is not contended on this appeal that the State Agricultural Marketing Board, under the provisions of Chapter 13809, Acts of 1929, Laws of Florida, or by Chapter 15860, Acts of 1933, Laws of Florida, amending Chapter 13809,supra, has not the authority to make the contributions to the costs and expenses of the construction of these plants at Bushnell, neither is the power of the Federal Government acting through the Works Progress Administration challenged, but the only question presented is the legal authority of the Board of County Commissioners to make this contribution out of money raised by taxation.
Section 5 of Article 8 of the Constitution of Florida, among other things, provides that the powers, duties and compensation of county commissioners shall be prescribed by law. In the case of State of Florida, et al., v. Walton County, 93 Fla. 796,112 So. 630, this Court held that the board of county commissioners of each county are constitutional officers and under the terms of the Constitution their powers and duties shall be fixed and prescribed by the Legislature.
Section 5 of Article 9 of the Constitution of Florida authorizes the several counties, cities and towns in Florida to assess and impose taxes for county and municipal purposes, and for no other purposes, and that all property shall be taxed upon the principles established for state taxation. It will be observed that the several counties of *Page 481 
Florida are restricted and limited to the assessment and imposition of taxes for county purposes and the counties are without power to assess and impose a tax for any purpose other than a county purpose.
It is the contention of counsel for appellants that the payment of the $1,500.00 by the Board of County Commissioners of Sumter County as part of its commitment toward the cost and expense of the State Marketing Bureau of a cold storage and pre-cooling plants located at Bushnell is not a county purpose within the meaning of Section 5 of Article 9, supra, and no statute authorized the said gift and therefore the money raised by taxation cannot thusly be expended. Chapter 10104, Acts of 1925, Laws of Florida, makes the costs and expenses for cold storage and drying plants on the part of the several counties of Florida a proper county purpose for which money raised by taxation can be expended. It grants the power to the several counties, not only to erect or construct storage curing and drying plants for the storing of animal and vegetable products, but the several counties of Florida have the authority, through the Boards of County Commissioners, to operate the same after their construction so that the agricultural activities may not only be advanced but fostered and encouraged. Section 13 of Chapter 10104, supra, makes it the duty of the State Marketing Bureau to co-operate with persons storing agricultural and animal products in any storage curing and drying plant and to assist in marketing such products to the best advantage and to provide facilities therefor.
It is contended that Chapter 10104, supra, is inapplicable to the case at bar because the title to the cold storage and pre-cooling plants has not been taken in the County of Sumter. It will be observed that Section 8 of *Page 482 
Chapter 10104, supra, provides that the legal title to all cold storage curing and drying plants shall be vested in the State of Florida for the use and benefit of the county wherein said storage and drying plants are located. Our study of the bill of complaint convinces us that no sufficient allegation appears therein as to the title to said property and this question cannot and is not properly presented for a decision in this case.
Section 4 of Chapter 10104, supra, provides for and makes it the duty of the county commissioners of a county in which a cold storage, curing and drying plant is to be erected, after plans and specifications therefor have been approved, to deposit with the State Treasurer a sum equal to one-half of the approved estimated costs thereof and for said purpose the county commissioners are authorized to expend any portion of the general county fund not otherwise appropriated and any part of the agricultural fund of said county. We are not sure that the allegations of the bill of complaint now before us are sufficient to show or tender an issue to the effect that the Board of County Commissioners of Sumter County, Florida, do not have the power under Chapter 10104, Acts of 1925, to make the expenditure here questioned.
It is settled law in Florida that a plaintiff must allege in his bill of complaint every fact clearly and definitely that is necessary to entitle him to relief and if he omits essential facts therefrom or states such facts as to show he is not entitled to relief or a court of equity, he must suffer the consequences of his so doing. See Morrison v. Braddock,100 Fla. 1152, 131. So. 124; Barton v. Moline Properties, 121 Fla. 683,  164 So. 551, 103 A. L. R. 725; Flewwellin v. Jeter,138 Fla. 463, 189 So. 651; Vaughn v. Stewart, 140 Fla. 88,191 So. 693. *Page 483 
In the case of Cotten v. Leon County Commissioners, 6 Fla. 610, this Court held, when construing Section 4 of Article 8 of the Florida Constitution of 1839, that subscription to stock in a railroad running through a county by the county commissioners thereof, authorized so to do by an Act of the Legislature of 1855, having as its purpose the encouragement of a liberal system of internal improvement, was a county purpose for which funds raised by taxation could be expended.
In the case of Skinner v. Henderson, 26 Fla. 121, 7 So. 464, 8 L.R.A. 55, the City of Tampa made a contract to construct a bridge within the incorporate limits of the City of Tampa across the Hillsborough River. The county commissioners of Hillsborough County appropriated the sum of $4,600.00 toward the costs and expense of the construction thereof and a taxpayer filed suit and contended that the expenditure on the part of the County of Hillsborough was not a county purpose within the meaning of the Constitution. This Court upheld the appropriation as a lawful county purpose. See State ex rel.
Garrison v. County Commissioners of Putnam County, 23 Fla. 632,3 So. 164.
Duval County, under an Act of the Legislature of 1891, was authorized to improve the navigation of the St. Johns River and to issue bonds in aid thereof, the proceeds of the sale of the bonds to be applied to the cost of improving the navigation of the River and removing obstructions therefrom, and these moneys were to be expended within the territorial limits of Duval County. This Court held that said expenditures were a county purpose and did not violate the provisions of the Constitution. See Stockton v. Powell, 29 Fla. 1, 10 So. 688, 15 L.R.A. 42. See also Duval County v. City of Jacksonville, 36 Fla. 196,18 So. 339, 29 L.R.A. 416; Potter v. Lainhart, 44 Fla. 647,33 So. 251. *Page 484 
The Legislature cannot authorize the expenditure of money for other than county purposes which has been raised from taxes assessed. The law restricts such expenditure to county purposes and for no other purposes. See County Commissioners of Escambia County v. Board of Pilot Commissioners, 52 Fla. 197,42 So. 697.
Chapter 6580, Acts of 1913, authorized the County of Duval to issue bonds and to levy a tax to pay the same for the purpose of providing and procuring a site and for the construction and equipment of an armory which was to be located in Jacksonville, Florida. In the case of Jordan v. Duval County, 68 Fla. 48,66 So. 298, suit was brought by a taxpayer to enjoin the issuance of the bonds upon the theory that the Act violated Sections 1
and 5 of Article 9 of the Constitution of Florida. The lower court sustained a demurrer to and dismissed the bill of complaint and an appeal therefrom was taken to this Court and the same was affirmed here, and the Court, speaking through Mr. Justice WHITFIELD, in part, said:
"While the Constitution provides that 'the Legislature shall authorize the several counties * * * in the State to assess and impose taxes for county * * * purposes, and for no other purposes,' the term 'county purposes' is not defined or amplified in the organic law. This being so the legislative power, in exercising its appropriate lawmaking functions, may determine what is a 'county purpose,' and the courts are not authorized to render such determination ineffectual, unless some provision of the Constitution is violated, or unless the particular enactment can have no legal or practical relation whatever to any 'county purpose.' Where the courts may as in this case enquire into the absence of power must clearly appear before the statute will be declared to be ineffectual for the purpose designed. The *Page 485 
courts are authorized to determine the legality of a statute in appropriate proceedings; but considerations of policy including the necessity and wisdom of a regulation are determined by the Legislature in enacting the statute. As applied to the taxing power that may be conferred upon counties, the organic mandate that 'the Legislature shall provide for a uniform and equal rate of taxation,' does not require that the rate of taxation shall be the same in each and every county, but that all property which is legally taxable for a given purpose, shall be subjected to 'a uniform and equal rate of taxation.' Any authority conferred by law upon a county to impose a property tax must be for a county purpose, and the quoted organic provision merely requires that all property lawfully burdened therewith shall be taxed at 'a uniform and equal rate.' " See Earle v. Dade County, 92 Fla. 432, 109 So. 331.
This Court has held by a long line of decisions that a presumption in equity as well as in law exists as to the correctness of the ruling of the lower court and it is the duty of a party resorting to an appellate court to make the errors complained of clearly to appear. See Flagler Finance Corp. v. Therrell, 118 Fla. 596, 159 So. 868; Atlantic Coast Line R. Co. v. Baynard, 112 Fla. 544, 151 So. 5, Johnston v. Johnston,122 Fla. 372, 165 So. 898. We have carefully considered the record, briefs of counsel and the authorities cited, and fail to find error in the record.
The order of decree apealed from is hereby affirmed.
WHITFIELD, P. J., and BROWN, J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 486 
                          ON REHEARING